Citation Nr: 0829996	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an increase in a 10 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1963 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision that 
denied an increase in a 10 percent rating for a low back 
disability.  


FINDING OF FACT

The veteran's low back disability (lumbosacral strain with 
degenerative disc disease) is manifested by no more than 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months; 
the veteran has forward flexion of the thoracolumbar spine 
that is greater than 60 degrees, but not greater than 85 
degrees, and a combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater than 235 
degrees, and symptoms including muscle spasm, guarding, or 
localized tenderness do not result in an abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  Ankylosis has not been 
shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a February 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claims.  A 
November 2006 letter (albeit as to another issue) also 
advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in January 2007.  

Additionally, the Board finds it pertinent that in his 
January 2007 substantive appeal, the veteran discussed the 
schedular criteria for an increased rating for his service-
connected low back disability.  For example, the veteran 
specifically referred to decreased flexibility of lumbar 
extension that affected his hip flexors, extensors, and 
adductors.  The veteran also referred to severe pain and 
problems with functioning.  Further, the Board notes that the 
veteran has undergone examinations in which his 
symptomatology was discussed in relation to the rating 
criteria.  For example, the most recent March 2007 VA spine 
examination report specifically noted that the veteran did 
not report any incapacitating episodes.  The Board finds for 
the above reasons, the veteran had actual knowledge of the 
criteria for his service-connected low back disability.  
Therefore, a remand for additional notification regarding 
criteria with which the veteran is already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Disability due to the veteran's low back disability is 
current evaluated at 10 percent.  The veteran contends that 
the condition warrants an increased rating.  

Disorders of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  With unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent evaluation is warranted.  
With forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent evaluation is warranted.  A 20 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or with a vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Under the currently effective criteria, VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) should be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.  

VA treatment records dated from January 2006 to March 2006 
show that the veteran was treated for disorders including his 
low back disability.  For example, a January 2006 VA 
treatment entry related an assessment of mechanical low back 
pain for thirty years with a recent exacerbation.  It was 
noted that there was evidence of myelopathy on physical 
examination including hyperreflexia of the upper extremities 
and lower extremities as well as some left-sided weakness.  

A March 2006 VA spine examination report indicated that the 
veteran reported that he had low back pain that was 
intermittent with remissions.  It was noted that the veteran 
was not currently receiving treatment.  He stated that he 
never had urinary incontinence, urinary frequency, urinary 
urgency, erectile dysfunction, fecal incontinence, leg or 
foot weakness, or numbness.  He also reported that he never 
had paresthesias, falls, unsteadiness, urinary retention, or 
obstipation.  It was noted that the veteran had no back 
symptom flare-ups and that he had no fatigue, decreased 
motion, stiffness, weakness, or spasms.  The veteran 
indicated that he had low back which he described as moderate 
and primarily aching.  He stated that the pain occurred one 
to six days a week and that there was no radiation.  He 
related that he had no limitation to walking.  

The examiner reported that the veteran's posture, head 
position, and gait were normal.  It was noted that there was 
no difference in the mid-thigh and mid-calf measurements.  
The examiner indicated that there was no gibbus, kyphosis, or 
list of the veteran's spine.  The examiner stated that there 
was moderate lumbar flattening and no lumbar lordosis, 
scoliosis, or reverse lordosis.  As to objective evidence of 
lumbar sacrospinals (right and left), the examiner reported 
that there were no spasms as well as no atrophy, guarding, 
tenderness or weakness.  The examiner stated that the veteran 
did have moderate pain with motion.  As to active range of 
motion of the thoracolumbar spine, the examiner indicated 
that flexion was from 0 to 60 degrees and that extension was 
from 0 to 25 degrees.  The examiner noted that right and left 
lateral flexion were from 0 to 25 degrees and that right and 
left lateral rotation were from 0 to 30 degrees.  As to 
passive range of motion of the thoracolumbar spine, the 
veteran's motion was the same except for right and left 
lateral rotation which were from 0 to 25 degrees.  The 
examiner indicated that there was no additional loss of 
motion on repetitive use due to pain, fatigue, weakness, or 
lack of endurance.  

The examiner reported that motor testing was 5/5, 
bilaterally, for hip flexion, hip extension, knee extension, 
ankle dorsiflexion, ankle plantar flexion, and great toe 
extension.  As to the sensory examination, vibration, pain 
(pinprick), light touch, and position sense were all 2, 
bilaterally.  It was noted that there was no abnormal 
sensation.  The examiner indicated that the reflex 
examination was 2+, bilaterally, for the biceps, triceps, 
brachiordialis, finger jerk, abdominal, knee jerk, and ankle 
jerk.  The examiner stated that the Lasegue's sign was 
negative.  It was reported that testing for non-organic 
physical signs, such as Waddell's, was conducted and that the 
results were negative.  The examiner noted that an X-ray 
showed mild facet arthropathy through the lumbar spine.  The 
diagnosis was lumbar sprain/strain, with facet arthropathy.  
The examiner indicated that the veteran was not employed and 
that there were no effects on the veteran's daily activities.  

VA treatment records dated from May 2006 to February 2007 
show that the veteran was treated for multiple disorders, 
including low back problems.  

A May 2006 VA treatment entry noted that forward flexion of 
the veteran's lumbosacral spine was approximately 70 degrees 
and painful at the end range.  The examiner stated that 
extension was about 20 degrees and also painful at the end 
range and that rotation was full, but painful, bilaterally.  
It was noted that side bending was also full, but painful.  
The examiner indicated that pinprick was intact in all 
dermatomes of the lower limbs.  As to motor testing, knee 
extension, ankle dorsiflexion, first toe extension and ankle 
plantar flexion were all 5/5, bilaterally.  Hip flexion was 
4+/5, bilaterally.  On straight leg raising, it was noted 
that there was back pain and dysesthesia down to the foot.  
As to an assessment, it was noted that the veteran was seen 
for follow-up of low back pain.  The examiner indicated that 
the veteran's low back pain was likely mechanical and 
associated with significant tightness.  The examiner stated 
that the pain had been fairly well controlled with the use of 
anti-inflammatory medications.  The examiner noted that the 
veteran had been encouraged to be more compliant with his 
home exercise program, as his tightness had increased since 
the last evaluation and was functionally limiting.  The 
examiner commented that, at present, the veteran's myelopathy 
was of greater concern and should be evaluated by neurology 
and eventually neurosurgery.  

An October 2006 entry noted that the veteran was seen for 
chronic low back pain.  He stated that his pain had become 
progressively worse over the years and described it as a 7/10 
with a sharp to dull aching pain that was constant.  It was 
noted that alleviating factors were walking and extension and 
that aggravating factors were prolonged sitting.  The 
examiner indicated that the veteran denied any radiating 
pain, numbness, or tingling.  It was reported that he was 
positive for weakness, secondary to pain.  The examiner 
indicated that none of the Waddell's signs were positive.  
The examiner stated that there was no thoracic kyphosis or 
scoliosis and that the veteran's gait was not antalgic.  The 
examiner reported that the veteran was not tender to 
palpation.  As to range of motion of the lumbosacral spine, 
the examiner stated that flexion was approximately 80 degrees 
and painful at the end range and that extension was 
approximately 10 degrees and also painful at the end range.  
It was noted that rotation was full, but painful, 
bilaterally, and that side bending was full and painful.  The 
examiner reported that quadriceps and Achilles reflexes were 
2+ on the right and 3 on the left.  As to sensation, the 
examiner indicated that sensation was light touch intact for 
all dermatomes of the bilateral lower extremities.  It was 
noted that motor testing was 5-/5, bilaterally, for knee 
extension, knee flexion, ankle dorsiflexion, first toe 
extension, and ankle plantar flexion.  It was also reported 
that hip extension was 5-/5 on the right and 4/5 on the left.  
The examiner indicated that supine straight leg raising was 
negative, bilaterally.  As to an impression, it was noted 
that the veteran had recurrent chronic low back pain 
(mechanical low back pain times thirty years), presently with 
decreased flexibility of the lower extremities, particularly 
the hip flexor/extensors/adductors.  

A November 2006 VA treatment entry related essentially 
similar information as the October 2006 entry noted above.  
It was noted that forward flexion of the veteran's 
lumbosacral spine was 80 degrees and limited by pain.  
Extension, lateral flexion, and rotation were not reported.  
The impression was also the same.  

The most recent March 2007 VA spine examination report noted 
that the veteran wore a lumbar spine brace and that he used a 
TENs unit.  The veteran reported that his lower back pain had 
worsened over the years and that he presently would have pain 
daily.  He indicated that the pain was worse with sitting and 
bending.  He indicated that he had no radiation down the 
legs, no sensation changes, no bowel or bladder changes, and 
no weakness.  It was noted that the lower back pain did not 
interfere with the veteran's job because he was not working.  
The veteran stated that the pain interfered with his daily 
activities in that it limited how much he could bend and 
lift.  He stated that he received physical therapy at a VA 
facility and that it helped.  It was noted that the veteran 
did not report any incapacitating episodes and that he did 
not report any flare-ups.  The veteran also did not report 
any problems with repetitive use.  

The examiner reported that the veteran had no axial 
tenderness or deformities of the lumbosacral spine.  It was 
noted that the veteran also did not have any cellulitis.  As 
to range of motion of the lumbosacral spine, the examiner 
indicated that the veteran was able to bend to 80 degrees and 
to extend to 20 degrees.  The examiner stated that the 
veteran's side bending was to 20 degrees on the right and 
left and that he rotated to 15 degrees on the right and left.  
The examiner indicated that the veteran complained of pain at 
the end range of flexion, side bending on the right, and 
rotating to the left.  The examiner commented that after 
repetitive motion of the lumbosacral spine, there was no 
additional loss of joint function due to pain, fatigue, or 
lack of coordination.  As to the neurological evaluation, the 
examiner indicated that the veteran's deep tendon reflexes 
were even at 3/4 and that his muscle tone was normal.  It was 
noted that the Babinski's was down going, bilaterally.  The 
examiner stated that sensation was grossly intact to light 
touch and that motor strength was 5/5, distal and proximal, 
in both lower extremities.  The examiner stated that the 
straight leg raise test was negative.  The examiner noted 
that an X-ray of March 2006 showed degenerative disk disease 
of the lumbar spine.  The diagnosis was lumbar degenerative 
disk disease.  

Subsequent VA treatment records dated through August 2007 
show treatment for multiple disorders.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 10 percent disabling.  The Board observes that the most 
recent March 2007 VA spine examination report specifically 
noted that the veteran did not report any incapacitating 
episodes and that he did not report any flare-ups.  The prior 
March 2006 VA spine examination report also noted that the 
veteran had no back symptom flare-ups and that there were no 
effects on the veteran's daily activities.  The Board 
observes that other recent VA treatment records also did not 
refer to any incapacitating episodes.  The Board notes that 
as to Diagnostic Code 5243, it is questionable whether during 
any recent 12 month period there have been any 
"incapacitating episodes" as defined by the regulation as a 
result of the veteran's service-connected low back 
disability, and clearly any such incapacitating episodes have 
totaled less than two weeks during any 12 month period as 
required for a 20 percent rating under such criteria.  
Accordingly, the veteran is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes.  

Additionally, the Board observes that the most recent March 
2007 VA spine examination report indicated that forward 
flexion of the veteran's lumbosacral spine was 80 degrees and 
that the combined range of motion of the lumbosacral spine 
was 170 degrees.  The prior March 2006 VA spine examination 
report indicated that active and passive forward flexion of 
the veteran's lumbosacral spine was 0 to 60 degrees.  The 
combined active range of motion was 195 degrees with a 
combined passive range of motion of 185 degrees.  A 
subsequent May 2006 VA treatment entry noted that forward 
flexion of the veteran's lumbosacral spine was 70 degrees and 
painful at the end range.  The combined range of motion at 
that time was 190 degrees.  An October 2006 VA treatment 
entry reported that forward flexion of the veteran's 
lumbosacral spine was approximately 80 degrees and related a 
combined range of motion of 210 degrees.  The Board observes 
that the March 2006 VA spine examination report did indicate 
that the forward flexion of the veteran's lumbosacral spine 
was 60 degrees.  The Board notes, however, that all 
subsequent treatment reports, as well as the most recent 
March 2007 VA spine examination report, indicated that that 
forward flexion of the veteran's lumbosacral spine was 70 
degrees or 80 degrees.  Therefore, the evidence as a whole 
fails to indicate that the veteran's forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or that the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or that muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as 
required for a higher 20 percent rating.  Ankylosis has 
clearly not been shown on any examination report or VA 
treatment entry.  Thus, an increased rating is not warranted 
under Diagnostic Codes 5237 and 5242.  

Further, the Board finds that the veteran's low back spine 
disability is not reflective of any associated objective 
neurological abnormalities to warrant separate ratings.  The 
March 2006 and March 2007 VA spine examinations, as well as 
all recent VA treatment records, do not show neurological 
findings indicative of a separate rating.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that objective findings to support a 
limitation of 60 degrees or less of forward flexion or 120 
degrees or less of combined range of motion were essentially 
not shown.  As noted above, the March 2006 VA spine 
examination report did show forward flexion of lumbosacral 
spine of 60 degrees, but the combined range of motion (at 
that time) was 195 degrees, and all subsequent treatment 
records, and the March 2007 VA spine examination report, 
indicated that forward flexion was 70 degrees or more.  The 
veteran's complaints of pain are contemplated in the 10 
percent rating assigned.  Thus, a rating greater than 10 
percent is not appropriate under the current rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

The weight of the evidence demonstrates that the veteran's 
low back disability is no more than 10 percent disabling.  As 
the preponderance of the evidence is against the claim for an 
increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for a low back disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


